DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: IMAGE GENERATION APPARATUS AND IMAGE GENERATION METHOD USING FREQUENCY LOWER THAN DISPLAY FRAME RATE.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-18  are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of co-pending Patent No. US 11,016,297 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the substantially same embodiment, differing only in that claim 1 of the present application specifically recites the “position of rotation of a camera” while the “camera” is generally comprised by the “head-mounted display unit” of claim 1 of the co-pending patent.  For example:  
Present Application
US 11,016,297 B2
1. An image generation apparatus, comprising:
    a processor coupled to a memory storing instructions that when executed by the processor, configure the processor to implement:
    an acquisition process to acquire information relating to at least one of a position and a rotation of a camera operated by a user;

    an image generation process to generate an image to be displayed on a display unit viewed by the user in a first frequency lower than a second frequency corresponding to a frame rate of the display unit using information relating to at least one of a position and a rotation acquired at a certain point of time by the acquisition process.
1. An image generation apparatus, comprising:
    a processor coupled to a memory storing instructions that when executed by the processor, configure the processor to implement:
    an acquisition process to acquire information relating to at least one of a position and a rotation of the head of a user who wears a head-mounted display unit;
    an image generation process to generate an image to be displayed on the head-mounted display unit in a first frequency lower than a second frequency corresponding to a frame rate of the display unit using information relating to at least one of a position and a rotation acquired at a certain point of time by the acquisition process.


Independent claims 2, 12-14 and 18 of the present application recite the same limitations as in claims 3 and 13-15 of the co-pending patent except that they have been amended in the same manner as in claim 1 as shown above. 
	Dependent claim 15 recites the same limitations as in claim 2 of the co-pending patent.
	Dependent claim 3-11 recite the same limitations as in claims 4-12 of the co-pending patent.
	As to claim 16, Williams et al. (US  2015/0029218 A1) teaches the concept that the server receives information of the camera operation from a terminal coupled to the display unit and sends the generated image to the terminal via a network (Williams, FIG. 1, [0036], “In one embodiment, environmental mapping of the real-world environment may be performed by server 15 (i.e., on the server side) while camera localization may be performed on mobile device 19 (i.e., on the client side)”).
	at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “server” of claim 2 of the co-pending claim to further receive information of the camera operation for, e.g., “environmental mapping of the real-world environment”, as taught by Williams, in order to use the more powerful computing power of the server over the network, which is conventionally used in the art.
	As to claim 17, Williams teaches the image generation apparatus according to claim 1, wherein the camera operation is performed for a real or virtual space (Williams, FIG. 1, [0036], e.g., “utilizing an HMD, an end user may move around a real-world environment (e.g., a living room) wearing the HMD and perceive views of the real-world overlaid with images of virtual objects”).  Examiner renders the same motivation as in claim 16.
 
Allowable Subject Matter
Claims 1-18 would be allowable if a terminal disclaimer is submitted to overcome the non-statutory double patenting rejection, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, the closest known prior art, i.e., Iba (US 2005/0156817 A1), Lonsing (US 2005/0035980 A1) and Williams et al. (US 2015/0029218 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “in a first frequency lower than a second frequency corresponding to a frame rate of the display unit using information relating to at least one of a position and a rotation acquired at a certain point of time by the acquisition process”.
As to claims 15-17, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above.
As to claim 2,  the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “in the first frequency using a plurality of the updated information relating to at least one of the position and the rotation received in the second frequency higher than the first frequency”.
As to claims 3-11, they directly or indirectly depend from claim 2, and are allowable at least for the same reason above.
As to claims 12-14 and 18,  the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “in the first frequency using a plurality of the updated information relating to at least one of the position and the rotation received in the second frequency higher than the first frequency”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Iba (US 2005/0156817 A1) teaches the concept of “calculating displacement … being the difference between directional data of the current orientation of the user’s head detected by the direction detector … detected a predetermined amount of time ago” (Abs.); (2) Lonsing (US 2005/0035980 A1) teaches the concept of “synchronization of digital image and render image” (FIG. 5); and (3) Williams et al. (US 2015/0029218 A1) teaches the concept of “displaying images associated with one or more virtual objects within an augmented reality environment at a frame rate that is greater than a rendering frame rate” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 15, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***